Order, Supreme Court, Bronx County (Martin Marcus, J.), entered on or about October 23, 2009, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously affirmed, without costs.
The habeas court properly determined that the bail court (Steven L. Barrett, J.), was authorized to fix cash only bail. Paragraphs (a) and (b) of CPL 520.10 (2) do not limit the discretion of a judge to direct that bail be posted in one form only. Concur—Andrias, J.P., Nardelli, Moskowitz, DeGrasse and Román, JJ. [Prior Case History: 26 Misc 3d 317.]